At
the outset, I should like, on my own personal behalf and on
behalf of the Republic of Chad, to express our great
pleasure and congratulations on your brilliant election, Sir,
to the presidency of the General Assembly at its fifty-third
session. The confidence placed in you to guide our work
reflects the international community?s recognition of the
contribution of your country, Uruguay, to the defence of the
ideals of the United Nations. Your competence and
experience reinforce our conviction that you will conduct
our work with success. Please be assured of the support and
cooperation of the delegation of the Republic of Chad in
the accomplishment of your task.
I cannot continue without first expressing all my
delegation?s gratitude to your predecessor, Mr. Hennadiy Y.
Udovenko of Ukraine, who, during his term of office,
worked with such dedication, competence and tact on the
many pressing issues calling for mankind?s attention.
I also pay a well-deserved tribute to our Secretary-
General, Mr. Kofi Annan, for his constant efforts to
strengthen the role of our Organization on the
international scene, especially in the quest for
international peace and security. In this context, may he
rest assured of the renewed support of the Republic of
Chad for the reforms that are needed to make our
Organization better able to achieve its goals in the context
of the rapid changes sweeping the world.
The ever growing problems facing humankind —
including, inter alia, civil wars, famine, epidemics and
pandemics, terrorism, and the evils of globalization and
mondialisation — are making our United Nations
increasingly sought after to solve them. More than ever,
the Organization needs the genuine cooperation of each of
its Members in support of its efforts to ensure
international peace and security, the sine qua non for
economic and social development. The ongoing
participation of the Republic of Chad in the work of this
Assembly; its payment of all its arrears, despite its
financial difficulties; and the presence of elements of the
Chad Armed Forces in the Inter-African Mission to
Monitor the Implementation of the Bangui Agreements
(MISAB) and, later, in the United Nations Mission in the
Central African Republic (MINURCA) bear witness to
our desire to cooperate with our Organization in the
accomplishment of its noble mission. But this effort
would never have been possible had we not first sought
to stabilize the situation in our own country, which, until
recently, was beset by a civil war fuelled by all types of
outside interference.


In fact, since 1 December 1990, when President Idriss
Deby came to power, Chad has resolutely followed the path
of national reconciliation and pluralistic democracy. The
rule of law has become a tangible reality, based on the
Constitution adopted by referendum on 31 March 1996,
which was followed by presidential and legislative
elections. In order to complete the process of
democratization, the Government, together with the
National Assembly, is establishing the other institutions
provided for in the Constitution.
In this respect, I am pleased to point to the adoption
by my country?s National Assembly, in early 1998, laws on
the Supreme Court and the High Court of Justice. The bill
on the Constitutional Council is currently being considered.
At its next session, the National Assembly will consider a
bill on decentralization.
In the economic sphere, I would note that the extreme
poverty in my country is not irreversible, since we have
excellent opportunities to emerge from it. This conviction
has prompted my Government to take the course of
economic and financial reform with the principal goals of
restoring the macroeconomic balance, disengaging the State
from public enterprise and promoting the private sector.
Thus, since July 1995, the Government of Chad has
adopted a medium-term strategy for economic recovery.
This is aimed at laying the foundations for sustainable
economic and social development.
In this framework, a structural adjustment programme
has been adopted in order to achieve high and sustained
economic growth, reduced external imbalances and
strengthened competitiveness. This programme, supported
by the International Monetary Fund in the framework of a
triennial agreement under its Enhanced Structural
Adjustment Facility, covering the period 1995-1998, has
also enjoyed financial assistance from the World Bank and
other multilateral donors.
Apart from our hopes for agriculture and animal
husbandry in the fight against poverty, we rely on the
important mineral and oil resources beneath Chadian soil.
The exploitation of our oil is one of my Government?s
priorities, because with the expected oil revenue, Chad?s
income will increase substantially early in the next century,
not to mention the fact that the flow of oil investments will
also generate important added value for local enterprises.
In this respect, we have tirelessly reaffirmed that oil
income will be allocated to the fight against poverty and
will help to finance health, social and educational materials;
the modernization of agriculture and husbandry; and
infrastructure and environment. In other words, the entire
population of Chad will benefit from this oil manna.
In this respect, we stress the fact that Chad is one of
the rare countries of the world that is managing such a
sensitive endeavour as oil exploitation in all transparency.
Meetings and seminars with the various sectors of civil
society and open parliamentary debates have been
organized by the Government in order to explain this
endeavour in all its aspects.
Despite the political and economic advances in my
country, we deplore the campaign of lies that is being led
against my Government. Indeed, for some time now,
disinformation and untruths have been spread among the
international institutions and some friendly countries
about both the oil question and the human rights situation
in Chad.
Nonetheless, my country has made considerable
progress in the area of human rights. We have ratified the
main international instruments relating to human rights
and have suppressed all extraordinary judicial procedures,
such as the court martial established in 1991. To better
guarantee respect for human rights, we have established
a national commission for human rights, which chooses
at its own discretion the questions to be considered and
governs its own activities.
After more than three decades of civil war, foreign
interference and ruthless dictatorships, Chad, thanks to the
determination of its people, has succeeded in turning the
dark pages of its history and in making the necessary
institutional reforms for the establishment of a state of
law and pluralist democracy, and it now legitimately
expects the international community?s help in fulfilling
the fundamental right of the people of Chad to economic
and social development.
In this respect, I solemnly invite friendly countries
and international institutions, governmental and non-
governmental alike, interested in Chad?s development to
participate extensively in the Geneva IV round table, to
be held from 20-22 October 1998, on strategic
development options for Chad for 1998-2001.
Our appeal for the development of our country
would be incomplete if we were not to raise a serious
subject of concern, the improvement of our environment,
which has been endangered by the approximately 1
million mines that infest a large part of our national
2


territory and prevent all development activity. In this
respect, we reiterate the appeal for international assistance
made here by President Idriss Deby at the commemoration
of the fiftieth anniversary of our Organization and reiterated
by our delegation at the fifty-second session of the General
Assembly.
Our concerns about domestic policy in no way divert
our attention from the international situation. In Africa, we
are gratified at the progress made in settling conflicts
through negotiation. This applies particularly to Western
Africa, under the auspices of the Economic Community of
West African States (ECOWAS), particularly in Liberia,
Sierra Leone and, more recently, in Guinea-Bissau.
The efforts undertaken in the Central African Republic
first by MISAB and then by MINURCA have yielded
satisfactory results. My country is proud to have been a
participant in these efforts since 1996. We are duty-bound
to work towards consolidating peace, which remains fragile
in that fraternal neighbouring country. The legislative
elections will be an important stage in the peace process,
and the elections therefore call for the full support of the
international community. A premature withdrawal of
MINURCA, before these elections which are but one stage
of the process, would endanger the costly efforts made for
peace. In these troubling times throughout Central Africa,
we appeal for much more patience in order to enable the
international community to assist the Central African people
even farther along the path of national reconciliation and
security, as the United Nations does everywhere.
The strengthening of existing structures for the
prevention, management and settlement of conflicts in
Africa must be encouraged and firmly supported by the
international community, regardless of whether it is a
matter for the Standing Advisory Committee on Security
Questions in Central Africa or the United Nations Regional
Centre for Peace and Disarmament in Africa, located at
Lomé, Togo.
Despite the existence of these mechanisms, hotbeds of
tension have emerged here and there in Africa, dangerously
threatening peace and security on that continent, which
more than ever needs peace and security for its economic
recovery. Thus, we deplore the persistent situation of war
in the countries of the Great Lakes region, and particularly
the ravages of war in the Democratic Republic of the
Congo. It is urgently necessary that genuine efforts be made
by the international community under the aegis of the
Organization of African Unity (OAU), with the cooperation
of the States of the region, so that the Democratic Republic
of the Congo can exercise its right to national
reconciliation, the unity of its sons and daughters, its
territorial integrity and national sovereignty. This means
the withdrawal of the forces of aggression that occupy the
entire eastern part of that brotherly country.
With respect to Angola, Chad believes that
Mr. Jonas Savimbi is the only party responsible for the
deterioration of the situation. We therefore make a
heartfelt appeal to the international community and the
Security Council to acknowledge the new direction taken
by UNITA and to provide it the assistance necessary to
promptly achieve the terms of the Lusaka Protocol.
In the Horn of Africa, the armed conflict between
Ethiopia and Eritrea threatens peace in that part of the
continent. The relative calm obtained, thanks to OAU
mediation, must be observed in order to facilitate
negotiations with a view to a peaceful settlement of the
dispute between those two fraternal countries.
Close to those two countries, the situation of latent
war in Somalia is far from reassuring. In that country,
where the different factions in conflict are sowing terror,
war could break out at any time. It is important to make
a concerted effort to reintegrate that country into the
international community.
The consequences of these hotbeds of tension
afflicting the African continent can be measured in the
number of homeless people and refugees moving from
one country to another in search of a land that will
welcome them, not to mention the very high number of
innocent victims, including maimed and starving
individuals.
Having recently suffered the horrors of war
ourselves, our country is keenly aware of the value of
peace and appeals to the collective conscience to bring an
end to the multiple tragedies affecting innocent African
populations.
The same challenges confront us in Bosnia and
Herzegovina, where the implementation of the Dayton
Agreement must be firmly supported so that a lasting
peace can be established in that part of the world.
In Afghanistan, Chad urges the Taliban in power in
Kabul and the opposition coalition to undertake a frank
and sincere dialogue in order to achieve a lasting peace.
3


In the Middle East, the hope of peace raised by the
Oslo accords is fading daily because of the stalled Israeli-
Palestinian talks. We urge all the parties concerned to
respect their commitments, as this is the only way to
achieve a lasting peace in that part of the world. Neither
violence nor extremism, much less intransigence, will
enable the achievement of a just and definitive solution to
this crisis which has lasted too long.
My country, Chad, noted with satisfaction the end of
the bipolar world and the radical change that took place in
the international situation. By resuming diplomatic relations
with the Republic of China on Taiwan, the Government and
the people of Chad had only one consideration: to diversify
relations of friendship with cooperation with all the peace-
and justice-loving countries of the world on the basis of
equality and solidarity. Thus Chad gave its support to the
request that an examination of General Assembly resolution
2758 (XXVI) of 25 October 1971 be inscribed on the
agenda of the fifty-third session, because of the radical
changes in the international situation and the coexistence of
two Governments, one on each side of the Straits of
Taiwan.
We are gratified at the progress, however slow, that
has been achieved in recent years in the fields of
disarmament and the fight against narcotic drugs. However,
we denounce the scandalous trade in conventional weapons
which fuel so many conflicts and bring bloodshed to so
many parts of the world. We are prepared to support all
measures aimed at combating this scourge.
Furthermore, and in the face of the globalization and
universalization that is engendering the arrogant
triumphalism of the powerful, the international community
must rise above the disparities among its members and find
adequate ways of overcoming the negative impact on a
fragile international balance of the mutations that are
currently taking place. In so doing, it must give priority to
consensus and agreement among its members and reject
unilateral actions conducted in its name but in disdain for
the principles and rules that govern it. Therefore, it is
urgent that peace- and justice-loving nations speak out to
denounce the frequent interferences in the internal affairs of
States and take a unanimous stand against the economic
sanctions that are often ineffective and are unjust and
fraught with social consequences, as well.
For this reason, Chad once again firmly condemns the
haste with which unilateral air strikes were made against a
simple pharmaceutical factory in the Sudan, causing the
loss of innocent lives in that fraternal neighbouring country.
In this respect, Chad reiterates its support to the appeal
made from this rostrum by the current Chairman of the
Organization of African Unity (OAU) to send a fact-
finding mission to study the matter.
As for the Lockerbie affair, while we support the
resolution of the latest OAU summit, in Ouagadougou, on
this question, Chad is also gratified that the United States
and Great Britain have agreed that the trial of the two
suspects take place in a neutral country. We appeal to
those two countries and to the Netherlands to undertake
negotiations with Libya, either directly or through the
mediation of the Secretary-General of the United Nations,
in order to conclude an arrangement for the
implementation of Security Council resolution 1192
(1998) and thus to establish the modalities for the trial,
including measures of security and guarantees for the
suspects. These negotiations are indispensable if this
question is to be truly resolved.
That being said, may there be no mistake as to the
meaning of our policy. We wholeheartedly condemn
terrorism in all its forms. The many victims of the recent
terrorist actions against the United States Embassies at
Nairobi and Dar-es-Salaam, as well as the equally tragic
reactions that have ensued, force us to reaffirm strongly
that no end can justify such recourse to an aggressive and
blind fundamentalism.
It is clear that the infinite despair in which millions
of human beings are submerged cannot be alleviated by
the use of force, wherever it may originate. Furthermore,
the radical fundamentalism often inveighed against today
is not the preserve of any specific faith. To attribute it
lightly to one religion or one people inevitably reduces
the scope of the actions undertaken to circumscribe it.
We therefore support the plan for the urgent
convening of an international conference under United
Nations auspices in order to establish the modalities of an
effective international cooperation for the total eradication
of terrorism in all its forms.
On another matter which is related to the preceding
concerns, we would like to express our deep concern at
the present state of international economic relations. It is
indeed deplorable to see that the process of detente that
is evident in the international political situation and in the
globalization of the economy has in no way modified the
unequal economic relations, so that the imbalances
between rich and poor States are increasingly glaring. If
growth has continued in the developed countries for
4


almost fifty years now, the opposite has taken place in the
developing countries, where growth has stagnated, if not
regressed. Thus, the eternal problems of indebtedness and
deterioration in the terms of trade have been compounded
by the problem of the constant marginalization of the
developing countries, in particular those of our African
continent, on international economic circuits.
In order to achieve the objective of lasting growth and
development in the interests of humankind, we invite the
international community to work for a system based on
rules that are just, fair and more open; for the progressive
liberation and elimination of obstacles to trade, in both
goods and services; for the rejection of all forms of
protectionism; etc. It is therefore urgent that concrete
measures be adopted to make it possible for Africa to
achieve sustained growth which should lead to real
development.
In conclusion, we would like to reiterate our complete
support for the United Nations both in the maintenance of
international peace and security and in the establishment of
a just and equitable international order.
But if the United Nations wishes fully to play the role
it has been given, it must adapt to the realities of the day.
It must be credible and its legitimacy must be undeniable.
The Security Council in its current form is far from
enshrining these ideals, for two principal reasons: first, its
composition does not at all reflect the views of the whole
and especially of the least and the smallest; secondly, it
pursues a policy based on a double standard, which makes
its decisions increasingly vulnerable.
Given this situation, the need for Security Council
reform is self-evident. Such reform must respond to the
expectations of Member States. This means that there must
be a recomposition of the Council as well as a review of its
decision-making procedures, in particular the right of veto,
which is used and abused. We must reaffirm the position
taken by the last Assembly of Heads of State and
Government of the Organization of African Unity: the
African continent must be equitably represented in that
organ where the fate of all humanity is at stake. It is
inconceivable and impossible to accept that an important
sector of humanity continues to endure the harshness of
decisions in which it did not participate.










